Ostrander, C. J.
(after stating the facts). It was contemplated by the parties that in the settlement defendants should recover all lands belonging to complainant which formerly belonged to the Roberts estate, and money or security for the value of lands disposed of by complainant. Complainant was not required to warrant the title to the lands, but to return them without having himself impaired such title and estate as he took. We are not satisfied that an oral arrangement to treat the particular description of land as not included in the deed in case it turned out that complainant had conveyed it away is made out. There is testimony tending to prove that upon inspection of the deed complainant called attention to the description of land which has been referred to as land which he believed he had conveyed away; that an investigation was made by both parties which discovered no conveyance of the land of record; that it was then proposed, and agreed, to let the description remain in the deed, and if the land had been conveyed by McArthur the particular description should not be considered. That defendants had knowledge of complainant’s doubts respecting this land, and that such an arrangement was made, is disputed, both by the testimony of witnesses and by the very nature and purpose of the settlement. The attorney who represented the estate, or the heirs, testified that, as to descriptions of land in the mortgage, he stated that, if *287it turned out that any of them did not belong to McArthur, they would not be taken into consideration. Such an arrangement may be understood, and such a statement, if it was made, would account for a confused recollection, on the part of some witnesses, of just what occurred. No oral agreement tending to vary the written agreement having been proved, and no testimony tending to prove it having been excluded, we are not required to consider whether such testimony ought to have been received. The theory that the description was included in the deed by a mutual mistake of fact is wholly unsupported, in view of the written representation made by complainant.
The decree is affirmed, with costs to appellees.
Bird, Brooke, Blair, and Stone, JJ., concurred.